Exhibit 10.2

 

Separation Agreement and Mutual Release

 

 

Separation Agreement and Mutual Release (this “Agreement”) dated January 22,
2020 (the “Effective Date”), by and among (i) SITO Mobile, Ltd., a Delaware
corporation (the “Company”), and (ii) Thomas Pallack (“Executive”). The Company
and Executive are sometimes referred to herein individually as a “Party” and
together as the “Parties.”

 

Recitals

 

A. Executive and the Company entered into that certain Employment Agreement
dated as of June 2, 2017 (the “Employment Agreement”).

 

B. Executive has resigned as the Company’s Chief Executive Officer and as a
member of the Board of Directors of the Company (the “Board”) effective as of
January 31, 2020 or such earlier date as the Company shall request on or after
the Effective Date (the “Resignation Date”), and the Company has accepted such
resignation.

 

C. The Parties dispute the basis under the Employment Agreement and otherwise on
which the Executive resigned as an employee and officer of the Company, and
desire to resolve such dispute, upon the terms and subject to the conditions
hereinafter set forth.

 

D. All references to dollars herein shall be deemed to refer to lawful currency
of the United States of America.

 

E. Unless otherwise defined, all capitalized terms used herein shall have the
respective meanings ascribed to such terms in Section 23.

 

Accordingly, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1. Acknowledgement of Resignation; Termination of Employment Agreement; No
Further Obligations. The Company and Executive acknowledge, agree and confirm
that (i) Executive has resigned as the Company’s Chief Executive Officer and as
a member of the Board, and from all other positions, if any, that Executive
holds with the Company or any of its Affiliates, and (ii) except as specifically
provided in the following sentence, the Employment Agreement is terminated and
of no further force or effect whatsoever, in each case effective as of the
Resignation Date. Notwithstanding the foregoing, the Parties acknowledge and
agree that Section 6 of the Employment Agreement, entitled “Restrictive
Covenants,” and Section 7.5 of the Employment Agreement, entitled
“Indemnification,” shall continue to remain in full force and effect in
accordance with their respective terms, and Executive shall retain all other
rights to indemnification arising under Company’s Certificate of Incorporation
and By-Laws. The Company shall continue to include coverage for Executive under
its existing directors’ and officers’ liability insurance policy or policies
(the “D&O Policy”) (pursuant to the Company’s tail insurance coverage with
respect to his alleged acts or omissions during the period that he served as an
officer of the Company) for a period of three (3) years from the Effective Date,
so long as the Company is able to include and maintain such coverage for
Executive under the D&O Policy on commercially reasonable terms. In the event
the Company is unable to renew the D&O Policy following the expiration of the
current term of such D&O Policy on commercially reasonable terms, shall use its
commercially reasonable efforts to obtain a replacement directors’ and officers’
liability insurance policy or policies (a “Replacement D&O Policy”), which
Replacement D&O Policy shall provide coverage to Executive upon the foregoing
terms and conditions; provided that in any event, Executive shall be entitled to
no less favorable protection under the Replacement D&O Policy as is provided to
other former executives of the Company. Neither Party shall have any obligation
to the Other Party either in respect of the period prior to or following the
Effective Date, other than as specifically provided in this Agreement and in the
Indemnification Agreement dated the date hereof between the Parties (the
“Indemnification Agreement”). The Parties acknowledge and agree that (i)
Executive has resigned as the Company’s Chief Executive Officer and as a member
of the Board voluntarily and as mutually agreed with the Company, (ii) the
resignation by Executive is not the result of any claim or threatened claim by
either Party against the Other Party, and (iii) the payments to be made to the
Executive and the other promises of the Parties made herein constitute full and
adequate consideration for the agreement of the Parties reflected herein.

 



1

 

 

2. Consideration. As full consideration for a release of claims and the other
promises and covenants set forth herein and as payment of all amounts owed or
otherwise payable by the Company to Executive for his service as an employee of
the Company, and in lieu of and in satisfaction in full of payment of the
compensation to which Executive is otherwise entitled, the Company shall, and
hereby agrees to:

 

a. Pay Executive an amount equal to $69,873.82 (the “Cash Severance Amount”),
less applicable withholdings, which represents (i) $49,999.98 of unpaid salary,
(ii) $11,538.46 of accrued unused vacation, (iii) $3,335.38 of unreimbursed
expenses and (iv) a total of $5,000 of attorneys’ fees incurred by Executive in
connection with the preparation and negotiation of this Agreement, all of which
is payable to Outten & Golden LLP, in accordance with to the following schedule:

 

A.$20,000 on or before January 31, 2020; and

 

B.$5,000 on or before the 20th day of each subsequent month, beginning February
20, 2020, until the entire Cash Severance Amount has been paid in full.

 

b. Waive 100% of the applicable premium otherwise payable for continuation of
health insurance coverage for Executive, his spouse and eligible dependents
under The Consolidated Omnibus Budget Reconciliation Act for a period equal to
the earlier of (a) December 31, 2020 or (b) obtaining comparable coverage from
new employment.

 

The payments and reimbursements as provided above in this Section 2, including,
without limitation, the Cash Severance Amount, are collectively referred to
herein as the “Executive Compensation.” The Executive Compensation shall be
subject to reduction to reflect all tax withholdings and other deductions
required by law be withheld and shall be paid to Executive in accordance with
subparagraphs (a) and (b) of this Section 2. Neither the Company nor any of its
subsidiaries or Affiliates shall be required to make any other payments or
provide any further benefits to Executive in connection with this Agreement, the
Employment Agreement or any other agreement, purported or actual, between the
Company and Executive or to which Executive is a party or purported beneficiary.

 

3. Mutual Non-Disparagement.

 

a. Executive, on behalf of himself and each of his Affiliates, heirs, executors,
administrators, trustees and assigns (collectively referred to herein as the
“Executive Group”), hereby agrees to forbear from making, causing to be made,
publishing, ratifying or endorsing any and all statements, comments or
communications that could constitute disparagement of the Company or any member
of the Company Group (as defined in Section 6(a)) or that may be considered to
be derogatory or detrimental to the good name or business reputation of the
Company or any member of the Company Group.

 



2

 

 

b. The Company, on behalf of itself and each member of the Company Group, but
specifically excluding for purposes of this Section 3(b) the former officers,
directors, Representatives and agents and employees of the Company, its
subsidiaries and its Affiliates, hereby agrees to forbear from making, causing
to be made, publishing, ratifying or endorsing any and all statements, comments
or communications that could constitute disparagement of Executive or any or
that may be considered to be derogatory or detrimental to the good name or
business reputation of Executive.

 

c. Notwithstanding anything herein to the contrary, nothing in this Agreement
shall prevent any Party from (i) initiating or cooperating in any governmental
proceeding, (ii) making truthful statements to the extent necessary with respect
to any litigation or arbitration involving any agreement between the Parties or
from providing truthful testimony pursuant to a legally-issued subpoena or
similar legal compulsion, (iii) reporting possible violations of law to a
governmental agency or entity, or requiring a Party to seek authorization from,
or notification to, the Other Party of such reports, whether pursuant to Section
21F of the Exchange Act, Rule 21F promulgated thereunder or by the rules of the
Nasdaq Stock Market, or (iv) responding truthfully and publicly to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statements.

 

4. No Litigation.

 

a. Except as provided in Section 5 and in the proviso at the end of Section
6(a), Executive covenants and agrees that he shall not, and he shall not permit,
encourage or cooperate with any of his Representatives or Affiliates to,
directly or indirectly, alone or in concert with others, encourage, pursue, or
assist any other person to threaten, initiate or pursue, any lawsuit, claim or
proceeding before any court or governmental, administrative or regulatory body
(collectively and individually, a “Legal Proceeding”) against the Company or any
member of the Company Group or any of their respective Affiliates or
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement (including the other rights preserved by
this Agreement in Section 1 hereof); provided that the foregoing shall not
prevent Executive or any member of the Executive Group, or any of their
respective Affiliates or Representatives, from responding to a Legal Requirement
in connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, Executive or any member
of the Executive Group, or any of their respective Affiliates or
Representatives; and provided, further that, in the event Executive or any
member of the Executive Group, or any of their respective Affiliates or
Representatives or any of his Representatives receives notice or becomes aware
of such Legal Requirement, such Person shall give prompt written notice of such
Legal Requirement to the Company. Further, Executive shall use its best efforts
to prevent each of its Associates that is not an Affiliate of Executive to
observe the prohibitions set forth in this Section 4(a).

 

b. The Company covenants and agrees that it shall not, and it shall not permit,
encourage or cooperate with any of its Representatives or Affiliates to,
directly or indirectly, alone or in concert with others, encourage, pursue, or
assist any other person to threaten, initiate or pursue, any Legal Proceedings
against Executive or any member of the Executive Group, or any of their
respective Affiliates or Representatives, except for (i) any Legal Proceeding
initiated solely to remedy a breach of or to enforce this Agreement (including
the other rights preserved by this Agreement in Section 1 hereof); provided that
the foregoing shall not prevent the Company or any member of the Company Group,
or any of their respective Affiliates or Representatives, from responding to a
Legal Requirement in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, or on behalf of, or at the suggestion of,
the Company or any member of the Company Group, or any of their respective
Affiliates or Representatives; and provided, further that in the event the
Company or any member of the Company Group, or any of their respective
Affiliates or Representatives, receives such Legal Requirement, such Person
shall give prompt written notice of such Legal Requirement to Executive, and
(ii) any Legal Proceedings against Executive or any member of the Executive
Group based on claims that Executive has committed fraud as against the Company
or any of its Affiliates to the extent that such claims are based on information
not known to the Company (or its applicable Affiliates) at the time of this
Agreement; the Company (and its Affiliates) acknowledge that it/they are unaware
of any basis for any such claims of fraud at this time. Further, the Company
shall use its best efforts to prevent each of its Associates that is not an
Affiliate of the Company to observe the prohibitions set forth in this Section
4(b).

 



3

 

 

5. Permitted Activities. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement shall prohibit or restrict Employee from:

 

a. Initiating communications directly with, or responding to any inquiry from,
or providing testimony before, the U.S. Equal Employment Opportunity Commission,
or any other self-regulatory organization or any other state or federal
regulatory authority;

 

b. Making any disclosure of relevant, necessary and truthful information or
documents:

 

i.pursuant to any applicable federal law;

ii.as otherwise required by law or legal process;

iii.in connection with any charge, action, investigation or proceeding relating
to this Agreement; or

iv.to the Company’s legal department.

 

6. Mutual Releases.

 

a. Executive, on behalf of himself and each member of the Executive Group,
generally releases and discharges each of the Company and its predecessors,
successors (by merger or otherwise), subsidiaries, Affiliates and assigns,
together with each and every of their respective present, past and future
officers, directors, Representatives and agents and heirs and executors of same
(collectively referred to herein as the “Company Group”) from any and all
claims, actions, causes of action, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, promises,
controversies, complaints, debts, dues, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown (“Claims”), that Executive ever
had, now has or may in the future have against the Company or any member of the
Company Group arising out of Executive’s prior relationship with the Company or
Executive’s rights or status as an officer of the Company or relating to any
other matter, thing or event occurring up to and including the date of this
Agreement including, without limitation, any and all Claims for attorneys' fees
and costs with respect to the released Claims in excess of the $5,000
reimbursement of attorneys’ fees referred to in Section 2(a)(iv); provided that
the foregoing is not intended to and shall not have the effect of (i)
terminating or limiting in any way Executive’s rights to indemnification and
advancement of expenses under the Company's Certificate of Incorporation or
Bylaws, the Indemnification Agreement between the Parties, or under the Delaware
General Corporation Law; or (ii) limiting the ability of Executive to enforce
this Agreement; (iii) waiving or releasing any rights or claims based on events
that occur after the Effective Date; or (iv) limiting, reducing or eliminating
any of the benefits which Executive is entitled to receive solely in his
capacity as a shareholder of the Company, provided that, for the avoidance of
doubt, Executive is hereby waiving and relinquishing any and all rights in and
to any and all shares of the Company’s capital stock or any rights or options to
acquire shares of the Company’s capital stock that have not vested or that may
not be exercised, as the case may be, as of January 31, 2020, whether under the
Employment Agreement or otherwise.

 



4

 

 

b. The Company, on behalf of itself and each member of the Company Group, but
specifically excluding for purposes of this Section 6(b) the former officers,
directors, Representatives and agents and employees of the Company, its
subsidiaries and its Affiliates, generally releases and discharges Executive and
each member of the Executive Group from any and all Claims that the Company or
any member of the Company Group ever had, now has or may in the future have
against Executive or any member of the Executive Group arising out of
Executive’s prior relationship with the Company or Executive’s rights or status
as an officer of the Company or relating to any other matter, thing or event
occurring up to and including the date of the this Agreement including, without
limitation, any and all Claims for attorneys' fees and costs with respect to the
released Claims; provided that the foregoing is not intended to and shall not
have the effect of limiting the ability of the Company to enforce this Agreement
or waiving or releasing any rights or claims based on events that occur after
the Effective Date.

 

c. Each Party represents and warrants that it has not heretofore transferred or
assigned, or purported to transfer or assign, to any person, firm, or
corporation any claims, demands, obligations, losses, causes of action, damages,
penalties, costs, expenses, attorneys’ fees, liabilities or indemnities herein
released. Each Party further represents and warrants that neither it nor any
assignee has filed any lawsuit against the Other Party or any of the Other
Party’s respective Affiliates or Representatives.

 

d. Each Party waives any and all rights (to the extent permitted by state law,
federal law, principles of common law or any other law), which may have the
effect of limiting the releases as set forth in this Section 6. Without limiting
the generality of the foregoing, each Party acknowledges that there is a risk
that the damages and costs that it believes it has suffered or will suffer may
turn out to be other than or greater than those now known, suspected, or
believed to be true. Facts on which each Party has been relying in entering into
this Agreement may later turn out to be other than or different from those now
known, suspected or believed to be true. Each Party acknowledges that in
entering into this Agreement, it has expressed that it agrees to accept the risk
of any such possible unknown damages, claims, facts, demands, actions, and
causes of action. Each Party acknowledges and agrees that the releases and
covenants provided for in this Section 6 are binding, unconditional and final as
of the date hereof.

 

7. No Announcement; SEC Filing.

 

a. Except as provided below in this Section 7, no announcement shall be made,
whether public or private, regarding the subject of this Agreement or the
matters referred to herein, except to the extent that disclosure of this
Agreement and such matters is legally required.

 

b. Except as provided in Section 7(c), no Party or any of its Affiliates, or any
of their respective Representatives, shall issue any press release, public
announcement or other public statement (including, without limitation, in any
filing required or voluntarily made under the Exchange Act) concerning the
subject matter of this Agreement without the prior written consent of the Other
Party.

 

c. No later than four (4) Business Days following the execution of this
Agreement, the Company shall, if required, based on the advice of its outside
legal counsel, file with the SEC a Current Report on Form 8-K, reporting its
entry into this Agreement (the “Form 8-K”).

 



5

 

 

8. Confidentiality.

 

a. Each Party acknowledges that certain information concerning the business and
affairs of any Other Party (“Confidential Information”) has been or may be
disclosed to such Other Party and its Representatives by such Party or its
Representatives. For the avoidance of doubt, the term “Confidential Information”
shall include, without limitation, any information relating to the discussions
or negotiations between the Company and its Representatives, on the one hand,
and Executive and his Representatives, on the other hand, and any other matter
concerning the Company or Executive. Each Party agrees that the Confidential
Information shall be kept confidential and that each Party and their respective
Affiliates and Representatives shall not disclose any of the Confidential
Information of any Other Party in any manner whatsoever without the specific
prior written consent of such Other Party unless pursuant to paragraph (b)
below; provided that no Party shall be prohibited from exercising any legally
protected whistleblower rights (including under Rule 21F under the Exchange
Act); and provided, further that the term “Confidential Information” shall not
include information that (i) was in or enters the public domain, or was or
becomes generally available to the public, other than as a result of the
disclosure by such Party or any of its Representatives in violation of the terms
of this Agreement or any other confidentiality agreement, or under any other
contractual, legal, fiduciary or binding obligation of any such Party or any of
its Representatives; or (ii) was independently developed or acquired by such
Party without violating any of the obligations of such Party or any of its
Representatives under this Agreement or any other confidentiality agreement, or
under any other contractual, legal, fiduciary or binding obligation of such
Party or any of its Representatives and without use of any Confidential
Information of any Other Party. Each Party shall undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information, to accept responsibility for any breach of this Section 8 by any of
its Representatives, including taking all reasonable measures (including Legal
Proceedings) to restrain its Representatives from prohibited or unauthorized
disclosures or uses of Confidential Information.

 

b. In the event that any Party or any of its Representatives is required to
disclose any Confidential Information by oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands,
court order, operation of law, or similar processes (a “Legal Requirement”),
such Party and its Representatives shall (i) provide any Other Party prompt
written notice of such Legal Requirement so that such Other Party may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement; and (ii) consult with any Other Party as to the advisability of
taking legally available steps to resist or narrow any disclosure pursuant to
such Legal Requirement. If, in the absence of a protective order or the receipt
of a waiver hereunder, such Party is advised by its legal counsel that it is
legally required to disclose such Confidential Information, such Party may
disclose to the person that served the Legal Requirement that portion (and only
that portion) of the Confidential Information that such counsel has advised it
is required to be disclosed; provided that such Party shall give any Other Party
written notice as far in advance of its disclosure as is reasonably practicable
and shall cooperate using commercially reasonable efforts in assisting such
Other Party in connection with seeking to obtain an order or other reliable
assurance that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed.

 

c. For the avoidance of doubt, the obligations under this Section 8 shall be in
addition to, and not in lieu of, any Parties’ confidentiality obligations under
applicable law.

 

9. No Solicitation. Executive agrees that from the Effective Date until the
first anniversary of the Effective Date, he shall not, directly or indirectly
(i) solicit the employment or engagement of services of any Person who is or, in
the twelve (12) months prior to the Effective Date, was an employee of or
consultant to the Company or any of its Affiliates, (ii) hire any such Person,
(iii) persuade, induce, or attempt to persuade or induce, any such Person to
leave his or her employment with the Company or any of its Affiliates, or to
refrain from providing services to the Company or any of its Affiliates, or (iv)
solicit or induce, or in any manner attempt to solicit or induce, or cause or
authorize any other Person to solicit or induce any Person on his, her, or its
behalf, as applicable, to cease, diminish or not commence doing business with
the Company or any of its Affiliates. Notwithstanding the foregoing, nothing
shall preclude the hiring of any such Person who: (A) responds to a generalized
solicitation through advertisements in newspapers, trade journals, on the
internet, or by any other similar medium, so long as such solicitations are not
directed at employees of the Company or any of its Affiliates; (B) is referred
by search firms, employment agencies, or other similar Persons, provided that
such Persons have not been specifically instructed by Executive or any of his
Affiliates, or any of their respective Representatives, as applicable, to
solicit such employees of the Company or any of its Affiliates; or (C) initiated
a discussion on his or her own volition regarding such employment with Executive
or any of his Affiliates, without any direct or indirect solicitation by him or
her, as applicable, or by his or her Affiliates, as applicable.

 



6

 

 

10. Affiliates and Associates. Each Party shall (i) cause its Affiliates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such Affiliate and (ii) use its best efforts to cause
its Associates that are not also Affiliates to comply with the terms of this
Agreement. A breach of this Agreement by an Affiliate of any Party, if such
Affiliate is not a Party, shall be deemed to occur if such Affiliate engages in
conduct that would constitute a breach of this Agreement if such Affiliate was a
Party.

 

11. Representations and Warranties.

 

a. Executive represents and warrants to the Company that:

 

i. he has full power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby; and

 

ii. this Agreement has been duly and validly executed and delivered by
Executive, constitutes a valid and binding obligation and agreement of Executive
and is enforceable against Executive in accordance with its terms;

 

b. The Company hereby represents and warrants to Executive that:

 

i. it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby; and

 

ii. this Agreement has been duly and validly authorized, executed and delivered
by it, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

 

12. No Admission. Neither this Agreement nor any of its provisions shall be
offered or received in evidence against any Party in any action or proceeding,
except an action or proceeding to enforce this Agreement. Nothing contained in
this Agreement shall constitute an admission by any Party, or the correctness,
of any of the allegations by any Other Party, and shall not be considered as an
admission by any Party of liability, wrongdoing or anything improper.

 

13. Expenses; Attorneys’ Fees. Company shall pay directly or reimburse
Executive, at his election, for attorneys’ fees and expenses incurred in
connection with his employment, his resignation, or the negotiation and
preparation of this Agreement, including but not limited to, legal fees and
expenses, accounting fees and expenses and the fees and expenses of its other
advisors.

 

14. Entire Agreement. This Agreement, together with the Indemnification
Agreement, contains the entire agreement of the Parties with respect to the
subject matter hereof, supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter hereof.

 



7

 

 

15. Assignment; Binding Effect. This Agreement shall not be assignable by
operation of law or otherwise by a Party without the consent of any Other Party.
Subject to the foregoing sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by and against the permitted respective
heirs, executors, administrators, successors and assigns of each Party.

 

16. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

17. Partial Invalidity. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their reasonable best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.

 

18. Advice of Counsel. Each Party is hereby advised to seek the advice of
counsel. Each Party hereby acknowledges that he, she, or it, as applicable, is
acting of his, her, or its own free will, that he, she, or it, as applicable,
has been afforded a reasonable time to read and review the terms of this
Agreement, and that he, she, or it, as applicable, is voluntarily entering into
this Agreement with full knowledge of its provisions and effects.

 

19. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, except by a written agreement signed
by the Parties hereto.

 

20. Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
conflict of laws principles that would otherwise require the application of the
laws of any other jurisdiction. The Parties agree that exclusive jurisdiction
and venue for any Legal Proceeding arising out of or related to this Agreement
shall exclusively lie in the Federal and state courts located in the Borough of
Manhattan, in the City and State of New York, and any appellate court from any
such Federal or state courts. Each Party waives any objection it may now or
hereafter have to the laying of venue of any such Legal Proceeding, and
irrevocably submits to personal jurisdiction in any such court in any such Legal
Proceeding and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such Legal Proceeding brought in any
such court has been brought in any inconvenient forum. Each Party consents to
accept service of process in any such Legal Proceeding by service of a copy
thereof upon its legal counsel, as indicated in Section 22 of this Agreement,
with a copy delivered to it by certified or registered mail, postage prepaid,
return receipt requested, addressed to it at the address set forth in Section
22. Nothing contained herein shall be deemed to affect the right of any Party to
serve process in any manner permitted by law. Each Party hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement.

 



8

 

 

21. Specific Performance. The Company, on the one hand, and Executive, on the
other hand, acknowledge and agree that irreparable injury to any Other Party
would occur in the event any provision of this Agreement were not performed in
accordance with such provision’s specific terms or were otherwise breached or
threatened to be breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that the Company, on the one hand, and
Executive, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and any Other Party hereto shall not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section
21 shall not be the exclusive remedy for any violation of this Agreement.

 

22. Notice. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by email or facsimile
to the email address or facsimile numbers below, with electronic confirmation of
sending; (c) one (1) day after being sent by a nationally recognized overnight
carrier to the addresses set forth below; or (d) when actually delivered if sent
by any other method that results in delivery, with written confirmation of
receipt, addressed as follows:

 

If to the Company, to:

 

SITO Mobile, Ltd.

100 Town Square Place

Suite 204

Jersey City, NJ 07310

Attn: CEO

 

with a copy to (which shall not constitute notice):

 

Pepper Hamilton LP

The New York Times Building

620 Eighth Avenue—37th Floor

New York, NY 10018

Attention: Andrew Hulsh, Partner

E-mail: hulsha@pepperlaw.com

 

If to Executive, to:

 

Thomas Pallack

12953 Blue Heron Circle

Ojai, CA 93023

E-mail: tjpallack@gmail.com

 

with a copy to (which shall not constitute notice):

 

Wayne N. Outten

Outten & Golden LLP

685 Third Ave, 25th Floor

New York, NY 10017

E-mail: wno@outtengolden.com

 



9

 

 

23. Certain Definitions and Interpretations. As used in this Agreement: (a)
“Associate” means (i) any corporation or other organization or entity of which
such Person is an officer or partner or is, directly or indirectly, the
beneficial owner of 10 percent or more of any class of equity securities, (ii)
any trust or other estate in which such person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity and (iii) any relative or spouse of such person, or any relative of
such spouse, who has the same home as such person or who is a director or
officer of the registrant or any of its parents or subsidiaries; (b) an
“Affiliate” of, or a person “Affiliated” with, a specified person, is a Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, Person specified; provided that,
for the avoidance of doubt, a Person shall not be deemed an Affiliate of a
corporation or other organization or entity of which such Person beneficially
owns equity securities if such Person does not in fact control such corporation
or other organization or entity; (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (d) the terms “beneficial ownership” and “person” (and
any plurals thereof) have the meanings ascribed to such terms under the Exchange
Act; (e) the term “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in the State of New York are authorized or
obligated to be closed by applicable law; (f) “Legal Process” means any oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands, or similar processes issued by a court or other
governmental body of competent jurisdiction; (g) the term “Other Party” means
(i) in the case of the Company, Executive, and (ii) in the case of Executive,
the Company; (h) the term “Person” means any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, or governmental body; (i) the term
“Representatives” means a person’s Affiliates and its and their respective
directors, officers, employees, partners, members, managers, consultants, legal
or other advisors, agents and other representatives; and (j) the term “SEC”
means the U.S. Securities and Exchange Commission. In this Agreement, unless a
clear contrary intention appears, (i) the word “including” (in its various
forms) means “including, without limitation;” (ii) the words “hereunder,”
“hereof,” “hereto” and words of similar import are references in this Agreement
as a whole and not to any particular provision of this Agreement; (iii) the word
“or” is not exclusive; and (iv) references to “Sections” in this Agreement are
references to Sections of this Agreement unless otherwise indicated.

 

24. Counterparts; .PDF Signatures. This Agreement may be executed in multiple
counterparts, each of which may be deemed an original and all of which together
shall constitute one and the same instrument. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, shall have the same
effect as physical delivery of the paper document bearing the original
signature.

 

[Signature page follows.]

 

10

 

 

In Witness Whereof, the Parties have executed and delivered this Agreement as of
the date first written above.

 

COMPANY:       SITO Mobile, Ltd.       By: /s/ Jon Bond Name:    Jon Bond  
Title:   Chairman of the Board       EXECUTIVE:       /s/ Thomas J. Pallack  
Thomas J. Pallack  

 

 

 11



 

 